               Case 4:20-cv-05640-YGR Document 159 Filed 11/16/20 Page 1 of 1
                                                                                                     Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     Epic Games, Inc.                                               4:20-cv-05640-YGR-TSH
                                                       )   Case No: _______________BBBB
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
              v.
                                                       )   PRO HAC VICE
 6   Apple Inc.                                        )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                       Defendant(s).
                                                       )
 8
         I, -:eVOH\ Earnhardt                   , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Epic Games, Inc.                             in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Paul J. Riehle                          an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Cravath Swaine & Moore LLP                           Faegre Drinker Biddle & Reath LLP
      825 Eighth Avenue                                      Four Embarcadero Center
14    New York, New York 10019                               San Francisco, California 94111
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 474-1138                                        (415) 591-7500
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    WEarnhardt@cravath.com                                paul.riehle@faegredrinker.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is:  
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11//20                                                 -WesOH\ Earnhardt
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of -WesOH\ Earnhardt                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                              UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
